Citation Nr: 0725943	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  00-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to May 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

The veteran's current psychiatric disability, diagnosed as 
anxiety disorder, depression, dysthymia, and chronic pain 
syndrome, is not shown by the medical evidence of record to 
be related to his military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable VA decision on a 
claim for benefits.  In the present case, the unfavorable 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial VA decision, VA did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Subsequent to the initial adjudication, notice was provided 
to the veteran.  The content of the notice provided to the 
veteran in correspondence from the RO fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Additionally, the RO 
readjudicated the case after the notice was provided.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and VA medical treatment records.  The RO has also 
taken action to obtain all of the veteran's identified 
private treatment records, and notified him when such efforts 
were unsuccessful.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board also notes that a psychiatric examination is not 
necessary in this matter as the veteran's current psychiatric 
condition is not shown until many years after service, and 
there is no competent evidence linking this condition to his 
military service.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Beno v. Principi, 3 
Vet. App. 439 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Historically, the veteran served in the Marine Corps from 
April 1972 to May 1973.  A review of his enlistment 
examination, performed in March 1972, found no psychiatric 
abnormalities.  An inservice medical treatment record, dated 
in March 1973, noted that the veteran had sought treatment 
for his drug usage.  The report noted that he had used 
marijuana once or twice before entering the service, but that 
his drug usage had increased since arriving in Thailand.  The 
report concluded with a diagnosis of drug dependence.  An 
intake evaluation, dated in April 1974, noted that he had 
started using marijuana on a weekly basis in November 1972, 
and that he started using heroin once or twice a week in 
December 1972.  Mental status examination revealed no 
evidence of psychosis, and noted that the veteran stated 
emphatically that he desired to be released from active duty.  
The report concluded with diagnoses of drug dependence 
(marijuana) and drug experimentation (heroin, amphetamines).  
His separation examination, performed in April 1973, was 
silent as to any psychiatric disorder.  

A hospitalization report, dated in March 1977, revealed that 
the veteran was admitted for treatment of heroin addiction 
and withdrawal, along with questionable chronic alcoholism.  
He was discharged from the hospital in April 1977.

A treatment summary report, submitted in August 1988, was 
received from L. Rosenbaum, M.D.  Dr. Rosenbaum report 
indicated that he had treated the veteran since 1959.  In 
discussing the veteran's psychiatric history, the report 
noted that no major disorder had been diagnosed.  In 1976, 
the veteran was treated for facial fractures due to a bar 
fight.  In 1977, he was treated for a heroin overdose.  The 
veteran was also shown to have been diagnosed with a 
personality disorder, but no psychoses.  In 1978, the veteran 
was started on antidepressant medications on a trial basis.  
The report noted that he had been hospitalized for treatment 
of anxiety, depression, substance abuse, and headaches.  

A psychological report, dated in September 1985, noted that 
the veteran was seen for a psychological assessment while 
awaiting trial on a murder charge.  The report noted that his 
blood alcohol level was .215 percent, two hours prior to the 
shooting, and that he reportedly consumed six additional 
beers in the intervening time frame.  Examination of the 
veteran revealed no test evidence to indicate that he was 
presently mentally ill or at the time of the incident, which 
had occurred earlier in 1985.  The report noted in summary 
that the veteran's psychological test data ruled out any 
mental illness, major disorder of emotions or mood, and 
mental retardation.  The report concluded with diagnoses of 
history of alcohol abuse, passive-aggressive personality 
disorder, and rule out right hemispheric cognitive 
dysfunction.  The report was written by a private licensed 
psychologist, R. Moore, and a limited licensed psychologist.  
A follow-up psychological report, dated in September 1985, 
concluded with a diagnostic impression cognitive dysfunction 
commonly associated with right hemispheric function.  The 
report noted that the veteran demonstrated evidence of 
significant cognitive dysfunction under conditions of 
sobriety, and that elevated blood alcohol levels would 
further erode the cognitive skills that he possessed.  An 
additional psychological testing report, dated in October 
1985, noted a diagnostic impression of cognitive dysfunctions 
consistent with bi-frontal cortical dysfunction.  

A treatment report, dated in June 1996, noted the veteran's 
complaints of depression as a result of chronic pain.

In November 1996, the veteran underwent a psychiatric 
evaluation by K. Phelps, M.D.  The report concluded with 
diagnoses of alcohol dependence in reported early remission 
and anti-social personality disorder.  

A pre-sentencing report, dated in August 1997, noted the 
veteran's prior criminal record.  Prior to his military 
service, in 1971, he was charged with creating a disturbance.  
Following his discharge from the service, the veteran was 
charged with assault in 1972; attempt to obtain controlled 
substance by fraud in 1975; assault and battery in 1977; 
assault and battery (2 counts) in 1978; and involuntary 
manslaughter in 1985.

A psychological assessment, dated in August 1997, was 
conducted by the correctional department.  The report noted 
the veteran's complaints of anxiety and depression.  
Following a mental status examination, the report concluded 
with diagnoses of polysubstance abuse, rule out somatization 
disorder.  The report of a comprehensive psychiatric 
evaluation, dated in September 1997, also performed by the 
correctional department, concluded with diagnoses of 
depressive disorder, not otherwise specified; polysubstance 
dependence (alcohol, narcotic analgesics, Valium, Librium and 
others); and personality disorder, not otherwise specified.  
The report was signed by K. Rana, M.D.  A comprehensive 
psychiatric examination, performed in December 1998, 
diagnosed the veteran with dysthymia and polysubstance abuse.  

A medical services record, dated in April 1999, noted that 
the veteran demonstrated assaultive behavior.  The report 
further noted a diagnosis of learned assaultive behavior 
attributed to and super-imposed since entrance in the U.S. 
Marines Corps.  The report was signed by S. Cox, M.S.N. 
(Master of Science in Nursing).  

Subsequent treatment reports, dated through 2005, revealed 
diagnoses of narcotic addiction, chronic anxiety, depression, 
dysthymia, and chronic pain syndrome.  

On this record, a chronic acquired psychiatric disorder was 
not found during service, and there is no evidence of a 
psychosis within the first year after active duty as required 
for presumptive service connection.  

A review of the veteran's service medical records revealed 
treatment for and diagnoses of drug dependence.  However, 
service connection for alcoholism and drug abuse was denied 
by a Board decision in October 1987.  Moreover, the law and 
regulations provide that compensation shall not be paid if 
the disability was the result of the person's own willful 
misconduct, to include the abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006); see also VAOPGPREC 2-97; 62 Fed. Reg. 15565 (1997). 

Post service records fail to show treatment for or diagnosis 
of an acquired psychiatric disorder until several years after 
the veteran's discharge from the service.  A treatment 
summary report from L. Rosenbaum, M.D., dated in August 1988, 
noted that in 1977, the veteran was diagnosed with a 
personality disorder, but no psychoses.  However, as noted 
above, personality disorders are not diseases or injuries 
within the meaning of the applicable legislation on VA 
compensation benefits, and service connection is prohibited 
for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

The first post-service medical treatment for a psychiatric 
disorder is not shown until 1978, at which time the record 
indicates that the veteran was prescribed antidepressant 
medication on a trial basis.  Subsequent treatment records 
revealed treatment for a variety of psychiatric conditions, 
including chronic anxiety, depression and chronic pain 
syndrome.  However, none of these conditions have been 
contributed to the veteran's military service.  There is no 
evidence linking any of the currently diagnosed psychiatric 
conditions to the veteran's military service.

The Board has considered the April 1999 treatment record 
which indicated that the veteran had demonstrated assaultive 
behavior, which was attributed to his military service.  
Nevertheless, this does not constitute a psychiatric 
diagnosis.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV (1994) (DSM-IV).  

Although the veteran contends that his current psychiatric 
disorder resulted from his military service, his statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


